Citation Nr: 9926802	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  91-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

3.  Entitlement to service connection for asthma due to 
exposure to mustard gas.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1950 and from December 1950 to December 1953.  In November 
1996, the Board of Veterans' Appeals (Board) found that new 
and material evidence to reopen the veteran's claim for 
service connection for residuals of a head injury had not 
been submitted; the Board reopened the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and denied the reopened claim.  Thereafter, the veteran 
attempted to reopen his claims for service connection for 
PTSD and residuals of a head injury.  The issues of 
entitlement to service connection for PTSD and whether new 
and material evidence had been received to reopen the claim 
for service connection for residuals of a head injury were 
denied by rating decision in May 1998; a Notice of 
Disagreement was received by VA in June 1998, a Statement of 
the Case was issued in October 1998, and a Substantive Appeal 
was received later in October 1998.  The November 1996 action 
also remanded the issues of entitlement to service connection 
for asthma due to exposure to mustard gas and entitlement to 
a compensable evaluation for residuals of a tonsillectomy to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, for additional development.

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD, entitlement to service connection for 
asthma due to exposure to mustard gas, and entitlement to a 
compensable evaluation for residuals of a tonsillectomy will 
be addressed in the remand portion of this action.


FINDINGS OF FACT

1.  Service connection was denied by the Board for residuals 
of a head injury in November 1996.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the November 1996 
Board decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for residuals of a head injury has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection was denied by the Board for residuals of a 
head injury in November 1996.  Evidence on file at the time 
of the November 1996 decision consisted of the veteran's 
service medical records, VA examination reports beginning in 
September 1964, private hospital and physician reports 
beginning in March 1972, lay statements in support of the 
veteran's claim beginning in October 1984, a transcript of an 
August 1985 RO hearing, and statements by and on behalf of 
the veteran.

The veteran's service medical records for his initial period 
of service do not contain any complaints or findings of a 
head injury.  In November 1952 the veteran complained of 
recurrent headaches from a skull injury incurred in Korea; he 
indicated that no X-rays were taken.  In January 1953 the 
veteran gave a history of the onset of headaches, dizziness, 
and attacks of blurred visions three months following a blow 
on the head in the spring of 1951.  It was reported that X-
ray examination revealed an old fracture line involving the 
skull; and that, although the veteran complained of pain on 
the left, the line was more distinct on the right side.  
Neurological examination, spinal tap, and physical 
examination were considered essentially normal.  The 
possibility of post-traumatic organic brain disease was to be 
ruled out, and the provisional diagnosis was post-traumatic 
organic brain disease.  An electroencephalogram in February 
1953 was considered normal, awake and drowsy.  The veteran 
indicated in April 1953 that he had incurred a skull fracture 
on the right side one year earlier, while in Korea, when he 
was hit by a rifle butt on the left side of the head.  An 
examination in April 1953 was negative, and no bone injury 
was found on X-rays of the skull at that time.  The veteran's 
December 1953 separation examination report does not contain 
any complaints or findings involving a head injury.  

On VA examination in September 1964, the veteran gave a 
history of having been struck on the head by a rifle butt or 
blunt instrument in service in Korea that knocked him 
unconscious.  He said that he had "migraine" headaches.  
Examination of the skull and scalp showed an elevation of the 
periosteum at the bregma in the mid line, at the junction of 
the occiput and the parietal bone.  Laterally, approximately 
2 inches from the mid line and about 3 inches above the left 
ear, there was another slight irregularity felt in the 
periosteum covering the skull.  The veteran said that these 
were the areas that were involved when he was hit on the head 
in Korea.  No scars were detectable.  The examiner concluded 
that the veteran's headaches were not due to trauma.  The 
diagnoses included head injury alleged periosteal thickening 
of the left parietal area; and cephalgia, psychogenic, 
conversion reaction with vasomotor disturbances, migrainoid 
in character without anorexia, nausea and vomiting.  

According to a March 1972 consultation report from Midway 
Hospital, the veteran's head was normocephalic.  Hugo V. 
Caesar, M.D., revealed in a July 1975 letter that the 
veteran's head was normocephalic with no external signs of 
trauma.  

On VA examination in September 1977, the veteran made no 
complaints concerning his head, and his head and neck were 
normal on evaluation.  

An August 1982 VA medical certificate reveals that the 
veteran was seen with complaints of neck pain on the left 
side, worse over the past 2 to 3 months, that had bothered 
him since he was hit in the head with a rifle during combat 
in 1951.  After examination and X-rays, the diagnosis was 
cervical and lumbar discogenic disease.

According to a June 1983 letter from Ernesto B. Banaag, M.D., 
the veteran had been treated in March 1983 for injuries, 
including complaints of headaches, caused when the veteran 
fell backward and, among other things, hit his head on the 
bricks of a flower bed.  His head was normocephalgic and 
nontender on examination, and the diagnoses included history 
of blunt trauma to the head and post-traumatic cephalalgia.  

On VA examination in July 1984, the physician noted that the 
veteran claimed that he had incurred a skull fracture in 
Korea but that the veteran's history suggested only that he 
may have suffered a concussion.  Cephalgia, probably tension 
headaches, was part of the examiner's impressions.

According to an October 1984 affidavit from [redacted], 
a fellow serviceman, he saw the veteran with a bandage around 
his head in service; the veteran was injured while on a mine-
sweeping detail and had a serious concussion; the veteran 
told him in 1954 that he had head and spinal pain and 
sometimes would black out; and he took the veteran to a VA 
hospital in Los Angeles in 1955, where a physician told them 
that the veteran had an old fracture of the skull.  

The veteran testified at his August 1985 personal hearing at 
the RO that he incurred a head injury on a mine-sweeping 
operation during combat in Korea, that his buddy shot the 
Chinese soldier who had attacked the veteran, that his head 
was wrapped in bandages and he was told that his injury would 
be put on the record, and that it was discovered that he had 
a hairline fracture of the skull due to his head injury after 
he returned to the United States.

No residuals of a head injury were diagnosed on VA 
examination in September 1985.  His head was essentially 
normal on system evaluation by Brian P. Dolan, M.D., in 
November 1985.  The veteran's head was described as 
normocephalgic and atraumatic on examination by Cranford L. 
Scott, M.D., in April 1987.
According to a March 1994 affidavit from the veteran's 
brother, both he and the appellant saw extremely heavy combat 
duty during a spring offensive in Korea in 1951, he visited 
the appellant when he was injured in 1951, and the appellant 
had never been the same since his service head injury.  
Letters were received by VA in September 1994 from J.O., who 
had grown up and gone through Army training with the veteran, 
and from Mrs. J.O., who had also grown up with the veteran.  
J.O. said that he was told in service that the veteran had 
incurred a head injury, and the veteran had memory problems 
and did not act like himself when J.O. next saw him in 1952.  
Mrs. J.O. said that, when the veteran returned from service, 
he behaved differently than he had before service and could 
not hold a job.

In October 1994, the RO received clinical records and 
prescription forms from Kenneth K. Nazari, M.D., showing that 
in September 1994 the veteran was seen with complaints of 
chronic headaches since the 1960s and concurrent staggering 
of gait and shaking of  his hands.  After examination, the 
impression was cephalgia and tremor.  

VA hospital records for March 1995 reveal that a report of a 
September 1994 CT scan of the head was read as negative.

Evidence received since the November 1996 Board decision 
consists of Morning Reports for 1951, Command Reports for May 
and June 1951, VA medical records dated in March and October 
1995, a January 1997 Los Angeles Fire Department Emergency 
Medical Service Report, a January 1999 VA physician's 
opinion, a transcript of the veteran's May 1999 personal 
hearing at the RO, an August 1999 report from another VA 
physician, a copy of Collette v. Brown, and statements by and 
on behalf of the veteran.

The Morning Reports are dated from April to September 1951 
and in December 1951.  These reports indicate various duty 
assignments.  Although it was noted on April 13, 1951, that 
the veteran went from an absent sick status at the 7th 
Division Hospital Clearing Station to an unknown hospital, 
the reason for treatment is not given.  The May 1951 Command 
Report for the 25th Infantry Division and the June 1951 
Command Report for the 65th Engineer Combat Battalion refer 
to general activities performed, including combat by some 
units, but do not contain any notation that would indicate 
that the veteran engaged in combat and incurred a head injury 
therefrom.  VA medical reports for March 1995 and the October 
1995 and a January 1999 statement from a VA physician do not 
refer to any residuals of a head injury.  The January 1997 
Los Angeles Fire Department Emergency Medical Service Report 
indicates that the veteran had a syncope episode with 
malaise/fatigue, for which he was given oxygen; the report 
does not indicate any cause for this episode.  The veteran 
testified in May 1999 that he was assaulted by Chinese troops 
while in Korea and sustained a head injury and a brief 
concussion and that he saw a doctor for his head injury 
approximately 18 months after service discharge.  The August 
1999 statement from another VA physician also does not refer 
to any residuals of a head injury.  Collette v. Brown, 82 F 
3d 389 (Fed. Cir. 1996) involves application of 38 U.S.C.A. 
§ 1154(b) (West 1991) for combat veterans.

The evidence received by VA since November 1996 is it is not 
material.  In this regard, the Board notes that it includes 
no medical evidence suggesting that the veteran has any 
disability due to the service head injury.  Although the 
veteran testified on his head injury, he is not competent to 
render a medical opinion linking current disability due to 
the service head injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, the veteran's claim for 
service connection for residuals of a head injury has not 
been reopened.


ORDER

The veteran's application to reopen his claim for service 
connection for residuals of a head injury is denied.




REMAND

A July 1994 rating decision denied service connection for 
asthma due to mustard gas exposure, and the veteran was 
notified of this decision on August 8, 1994.  Statements made 
by the veteran in October 1994 are considered his Notice of 
Disagreement.  Entitlement to service connection for asthma 
due to exposure to mustard gas and a compensable evaluation 
for residuals of a tonsillectomy were denied by rating 
decision and Supplemental Statement of the Case dated in 
March 1996, and the veteran was notified on March 18, 1996.  

As noted above, in November 1996, the Board remanded the 
issues of entitlement to service connection for asthma due to 
exposure to mustard gas and entitlement to a compensable 
evaluation for residuals of a tonsillectomy to the RO for 
additional development.  In a statement from the veteran 
received by VA on July 11, 1997, he withdrew his appeal with 
respect to these issues.  According to a report of contact 
dated July 21, 1997, the veteran informed his representative 
that he wished to withdraw his July 11th statement 
withdrawing his appeal; a written statement from the veteran 
indicating that he did not want to withdraw his appeal was 
received by VA on August 4, 1997.  In light of these 
circumstances, the Board must determine whether it still has 
jurisdiction to decide these issues.  However, before doing 
so, the Board believes that the veteran should be provided a 
statement of the case addressing the jurisdictional question 
and afforded an appropriate opportunity to respond.  See 
Marsh v. West, 11 Vet. App. 468, 471 (1998); VAOPGCPREC 9-99.

The Board denied entitlement to service connection for PTSD 
in November 1996.  The veteran attempted to reopen his claim 
for service connection for PTSD in a statement received by VA 
in February 1997.  The RO denied entitlement to service 
connection for PTSD in a May 1998 rating decision and the 
veteran subsequently filed a timely notice of disagreement 
and substantive appeal.  However, the veteran has not been 
provided with the pertinent law and regulations on his need 
to submit new and material evidence to reopen his claim for 
service connection for PTSD.  Moreover, shortly after the 
case was forwarded to the Board in July 1999, additional 
evidence pertinent to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD was received by the Board.  The RO has 
not had an opportunity to readjudicate this issue in light of 
the new evidence and the veteran has not waived his right to 
have this evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (1998).

Additionally, the recent evidence on file indicates that the 
veteran has raised the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1999) for prostate 
cancer due to overmedication with anti-psychotic drugs from 
March 6, 1995, to September 31, 1995.

In light of the above the case is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether new 
and material evidence has been submitted 
to reopen the veteran's claim for service 
connection for PTSD, to include 
consideration of the recent evidence 
received after the case was forwarded to 
the Board.  

2.  If the above issue is not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which should include the pertinent 
VA law and regulations on finality, and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

3.  The RO should also provide the 
veteran and his representative with a 
Statement of the Case which addresses 
whether the veteran has submitted a 
timely Substantive Appeal with respect to 
the issues of entitlement to service 
connection for asthma due to exposure to 
mustard gas and entitlement to a 
compensable evaluation for residuals of a 
tonsillectomy. The veteran and his 
representative should then be provided an 
appropriate opportunity to respond.  

4.  The RO should undertake any indicated 
development and adjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for prostate cancer due to 
overmedication with anti-psychotic drugs 
from March 6, 1995, to September 31, 
1995.  If a timely notice of disagreement 
is received, the veteran and his 
representative should be provided a 
statement of the case and informed of the 
requirements to perfect an appeal with 
respect to this issue. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  All issues properly in appellate status 
should be returned to the Board at the same time.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

